CARBAND, Judge
(dissenting). I am unable to concur in the result reached by the majority. Section 16 of the act to regulate commerce provides:
“That if, after hearing on a complaint made as provided in section thirteen of this act, the Commission shall determine that any party complainant is entitled to an award of damages under the provisions of this act for a violation thereof, the Commission shall make an order directing the carrier to pay to the complainant the sum to which he is entitled on or before a day named. * * * AH'complaints for the recovery of damages shall be filed with the Commission within two years from the time the cause of action accrues.’ * * *”
By the very language of the statute itself, the two-year limitation only applies to complaints for the recovery of damages; therefore it cannot be claimed that Congress intended to fix any limitation as to complaints where no damages were claimed. It is true that section 13 of the act,provides that no complaint shall be dismissed because of the absence of direct damage to the complainant, but this last provision has no application to complaints which have for their only object the recovery of damages; otherwise, such a complaint could not be dismissed even if no damage was shown to the complainant. There are other complaints provided for in section 13 to which this provision would be applicable. The limitation of two years being restricted to complaints for the recovery of damages, it necessarily re-suits that a complaint which does not claim damages is not within the limitation.
The words “cause of -action,”- mentioned in the statute, must not be confounded with the proceeding to establish such cause of action before the Interstate Commerce Commission. The cause ,of action must exist before the proceeding can be had. In other words, the cause of action must not be confounded with the remedy. The cause of action which exists in favor of a shipper for an unreasonable and unjust charge for the transportation of freight is the cause of action which the shipper has against the carrier; and if he has paid no unjust charge he has no cause of action against the carrier, and therefore he has no right to file a complaint before the Commission for the recovery of damages, as he has suffered no damage. The shipper’s right of action in the case at bar accrued whenever the event happened which enabled it to file a complaint with the Commission showing on its face that it had suffered damage, and the shipper could not, until *677it hail been injured by the payment of the excessive charge, claim damages.
The attempt to sustain the result reached in this case by claiming that the obligation of the shipper to pay reasonable and just rates is now statutory and not contractual is not convincing: First, because the obligation to pay reasonable and just rates is no less contractual now than it was before the act to regulate commerce. The statute provides that all charges made for any service rendered or to be rendered in the transportation of passengers or property or in connection therewith shall be just and reasonable. So did the common law. The implied obligation to pay such charges arises from the delivery of the property of the shipper to the carrier to be transported and is as much a matter of contract now as ever; and, second, conceding for the sake of argument that the obligation to pay is statutory, this fact is iti no way determinative as to when a shipper is damaged.
In the absence of a declared intention to the contrary, we must presume that Congress used the words “cause of action accrues” in the sense that, it is admitted, they are understood by the legal profession in similar cases. If Congress desires that the period of two years’ limitation shall commence to run from the time the freight moves, it can easily amend the law. It isoour duty to declare the law, not to make it.
'The fundamental error, it seems to me, in the ruling of the Commission, arises: First, by confounding the remedy or proceeding of the shipper before the Commission with the cause of action which the shipper has against the carrier; and, second, by attempting to put a construction upon the statute of limitations that will carry out the desire and purpose of the Commission in the performance of its administrative duties. It is urged that to leave it to the carrier and shipper to determine when the payment of the excessive freight rate shall be made permits the carrier and shipper to wait until all other shippers have paid their charges and then take up the matter of reparation with the particular shipper who has been given a long credit, and thus to bring about a preference or discrimination, and perhaps a form of rebate. But even if this is so, a fear on the part of the Commission that discriminations and rebates may result from a construction of the statute different from the one established in the Blinn Case is no reason for giving a meaning to the statute at variance with all precedent. The Commission at one time decided, contrary to its former rulings, that it was illegal for a carrier to pay the actual cost of elevating grain at a transfer point, and one of the grounds of this decision was the fear on the part of the Commission that this payment would open the door for the payment of rebates and undue discriminations; but the courts seem to have held that the fear that some illegal practice might result was no reason for condemning a practice otherwise honest and lawful. Interstate Commerce Commission v. F. H. Peavey & Co., et al., 222 U. S. 42, 32 Sup. Ct. 22, 56 L. Ed.-.
I am of the opinion that the attempt to apply the law as stated in T. & P. Ry. Co. v. Abilene Cotton Oil Co., 204 U. S. 426, 27 Sup. *678Ct. 350, 51 L. Ed. 553, is beside the question, as in the case at bar it is simply a question of the proper construction of an ordinary statute of limitations in which the construction of no other portion of the law seems to be involved. Nor am I persuaded that the doctrine of the Blinn Case, enunciated by the Commission in May, 1910, contrary to all their previous rulings and subject to a dissent of two of the members of the Commission, establishes any construction of the statute so long continued as to be of any weight in deciding the present case. I am of the opinion that the Commission could raise the question of the statute of limitations itself, and also that under the pleadings as they stand in this case the question whether there was a formal order is foreclosed. I am further of the opinion that the fertilizer company, being the real party in interest, may, under well-recognized principles of equity jurisdiction, maintain the petition in this case, although it filed no complaint with the Commission. Interstate Commerce Commission v. Diffenbaugh, 222 U. S. 42, 49, 32 Sup. Ct. 22, 56 L. Ed.-; Id. (C. C.) 176 Fed. 409.
The order of the Commission should be vacated and the case heard by it on its merits.
I am authorized to say that Judge HUNT concurs in this dissent.